     Case 2:17-cr-00153-HDM-GWF Document 142 Filed 06/16/20 Page 1 of 1


 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                               DISTRICT OF NEVADA
 5
      UNITED STATES OF AMERICA,                 Case No. 2:17-cr-00153-HDM-GWF
 6                                                Case No. 2:20-cv-01059-HDM
                               Plaintiff,
 7          v.
                                                            ORDER
 8    DEAN ANTHONY CARTER,
 9                             Defendant.
10
            The defendant has filed a motion to vacate pursuant to 28
11
      U.S.C. § 2255 (ECF No. 141).      The government shall file a response
12
      to the motion on or before August 17, 2020.          The defendant shall
13
      file any reply on or before September 16, 2020.
14
            IT IS SO ORDERED.
15
            DATED: This 16th day of June, 2020.
16

17
                                        ____________________________
18                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                            1
